Filed 8/25/15 P. v. Locust CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----



THE PEOPLE,                                                                                  C078171

                   Plaintiff and Respondent,                                    (Super. Ct. No. NCR90415)

         v.

OAKS QUINTIN LOCUST,

                   Defendant and Appellant.




         Appointed counsel for defendant Oaks Quintin Locust has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal.1 (People v. Wende (1979) 25 Cal. 3d
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.



1 Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.

                                                             1
        We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
        On March 26, 2014, defendant’s father-in-law invited the victim over to his house,
where defendant and his wife were having dinner. When defendant learned the victim
was coming over, he and his wife quickly packed up their belongings to leave. The
victim pulled up to the house as defendant and his wife were outside getting ready to
leave. Defendant approached the victim’s car, punched in the window, and began
stabbing the victim with a multi-tool knife. When the victim scurried over to the
passenger side to escape the attack, defendant came around the car, smashed in the
passenger window, and commenced stabbing the victim. The victim slid back over to the
driver’s seat and drove away to seek help. The victim suffered two deep lacerations that
severed tendons and nerves, and sustained permanent injuries to his wrists and hand.
        An information was filed charging defendant with aggravated mayhem, mayhem,
and assault with a deadly weapon resulting in great bodily injury. (Pen. Code, §§ 205,
203, 245, subd. (a)(1), 12022.7, subd. (a).)2 All three counts also alleged defendant had
personally used a deadly weapon in the commission of the offense. (§ 12022,
subd. (b)(1).) The information also alleged defendant had served two prior prison terms
within the meaning of section 667.5, subdivision (b).
        On November 7, 2014, defendant pleaded no contest to attempted murder (§§ 187,
subd. (a), 664) and admitted he inflicted great bodily injury and used a deadly weapon in
the commission of the offense (§§ 12022.7, subd. (a), 12022, subd. (b)(1)). In exchange
for his plea, it was agreed he would be sentenced to 13 years in state prison and the
remaining charges and allegations would be dismissed.




2   Further undesignated statutory references are to the Penal Code.

                                              2
       On December 15, 2014, the trial court sentenced defendant to 13 years in prison as
follows: nine years for attempted murder; three years for the great bodily injury
enhancement; and one year for the use of a deadly weapon. Defendant was ordered to
pay various fines and fees, including a $1,000 restitution fine, and awarded 270 days of
presentence custody credit. The trial court denied defendant’s subsequent motion to
withdraw his plea.
       Defendant appeals. His request for a certificate of probable cause was granted.
(§ 1237.5.)
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                           RAYE             , P. J.



We concur:



         HULL               , J.



         ROBIE              , J.




                                            3